Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 06/24/2022 has been received and considered. Claim 1-10 are withdrawn from consideration, and claims 11-21 are elected for examination.

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A method of constructing toy models based on an image.

Claim Objections
3.	Claims 11-12, 14-17, and 19-21 are objected to because of the following informalities:
As per Claim 11, it recites the limitation “user” and “registered user”. How is it different? Further the limitation "the registered user " in line 14 which would be better as “a registered user” to avoid a possible antecedent basis issue.
As per Claim 11, it recites the limitation: “wherein 
if the inventory of building elements held by the user is insufficient to contain the required building element list, providing a list of missing building elements to the user; 
if the inventory of building elements held by the user is sufficient to contain the required building element list, producing the instruction module and the required building element list to the registered user to create the model of the subject” which is a contingent limitation that is not required for completion. Since the decision to provide/produce “a list of missing building elements” or “the instruction module and the required building element list” is tied to the single contingent condition which is “the inventory of building elements held by the user is “insufficient”/”sufficient” (sufficiency of the inventory of building elements held by the user), the BRI of Claim11 (since it is a method claim) does not require the providing a list of missing building elements if the inventory of building elements held by the user is sufficient. Accordingly, the step of “providing a list of missing building elements” (along with the condition) is optional and is not given patentable weight.  See MPEP §2111.04(II).
As per Claim 12, 15-17, 20, and 21, they recite the limitation “user” and / or “user’s” which is unclear what the limitation refers because claim 11 recites “user” and “registered user”. Which user is it referring to? 
As per Claim 14, it recites the language “may” that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure thus does not limit the scope of a claim or claim limitation
As per Claim 19, it recites the limitation “the shape of the subject” which would be better as “a shape of the subject” to avoid a possible antecedent basis issue.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 11, it recites the limitation “comparing the required building element list against an inventory of building elements held by a user” which is unclear what the limitation refers.  In particular, it is unclear what the limitation “inventory of building elements held by a user” is. It is interpreted “inventory of building elements held by a user” as any inventory list of database/library/file 
The term “insufficient” in claim 11 and “sufficient” in claim 11 and 17-18 is a relative term which renders the claim indefinite. The term “insufficient” and “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “similar” in claim 16 is a relative term which renders the claim indefinite. The term “insufficient” and “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 19 recites the limitation "the basic predefined shape " in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Velic et al. (US 20170304732 A1) further in view of Rothbarth (US 6004021 A).
	As per Claim 11, Velic et al. teaches a method of constructing toy models based on an image of a subject present in a still or moving image (Abstract, Fig. 4-5), comprising: 
receiving the still or moving image ([0127]); 
identifying the subject from the still or moving image ([0129]-[0132]); 
generating an instruction module and required building element list to construct a toy model of the subject ([0141], [0147], [0151], [0153]). 
Velic et al. fails to teach explicitly
comparing the required building element list against an inventory of building elements held by a user; wherein 
if the inventory of building elements held by the user is insufficient to contain the required building element list, providing a list of missing building elements to the user; 
if the inventory of building elements held by the user is sufficient to contain the required building element list, producing the instruction module and the required building element list to the registered user to create the model of the subject.
Rothbarth teaches comparing the required building element list against an inventory of building elements held by a user (Col. 4 lines 63-66, Col. 5 lines 1-6, Col. 6 lines 5-15, Col. 6 lines 63-65, Col. 11 lines 35-43); wherein 
if the inventory of building elements held by the user is insufficient to contain the required building element list, providing a list of missing building elements to the user; 
if the inventory of building elements held by the user is sufficient to contain the required building element list (Col. 4 lines 63-66, Col. 5 lines 1-6, Col. 6 lines 5-15, Col. 6 lines 63-65, Col. 11 lines 35-43), producing the instruction module and the required building element list to the registered user to create the model of the subject (Col. 4 lines 30-35, Col. 7 lines 65-67, Col. 8 lines 1-10).
Velic et al. and Rothbarth are analogous art because they are both related to a toy building method.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Rothbarth into Velic et al.’s invention to provide a more efficient design process. (Rothbarth: Col. 2 lines 5-7, Col. 4 lines21-24).

6.	Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Velic et al. (US 20170304732 A1), in view of Rothbarth (US 6004021 A), and further in view of Calhoon et al. (US 10007964 B1).
Velic et al. as modified by Rothbarth teaches most all the instant invention as applied to claim 1 above.
As per Claim 12, Velic et al. as modified by Rothbarth fails to teach explicitly
wherein the step of receiving the still or moving image comprises the user downloading an electronic file containing the still or moving image to a remote host service.
Calhoon et al. teaches wherein the step of receiving the still or moving image comprises the user downloading an electronic file containing the still or moving image to a remote host service (Col. 1 lines 59-65).
Velic et al., Rothbarth and Calhoon et al. are analogous art because they are all related to a building element method.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Calhoon et al. into Velic et al. and Rothbarth’s invention to provide a more efficient design process (Rothbarth: Col. 2 lines 5-7, Col. 4 lines21-24) and to enhance the use of imagery (Calhoon et al.: Col. 1 lines 66-67, Col. 2 lines 1-2).

As per Claim 13, Velic et al. as modified by Rothbarth teaches wherein the step of identifying the subject from the still or moving image comprises applying image recognition analysis to the still or moving image to identify the subject present therein (Velic et al.: [0054], [0131], [0135], [0147], [0150]-[0152]).
As per Claim 14, Velic et al. as modified by Rothbarth teaches wherein the step of identifying the subject from the still or moving image may further comprise conducting an on-line search of images on the internet to identify the subject present therein (Velic et al.: [0072], [0110], [0121], [0132]).
As per Claim 15, Velic et al. as modified by Rothbarth teaches wherein the step of identifying the subject from the still or moving image comprises a further step of confirming the identity of the subject with the user (Velic et al.: [0153]).
As per Claim 16, Velic et al. as modified by Rothbarth teaches wherein the step of identifying the subject from the still or moving image further comprises a step of searching a database of existing model subjects to identify a list of existing sets of instruction modules (Rothbarth; Col. 5 lines 7-20, Col. 5 lines 57-67, Col. 6 lines 1-32, Col. 6 lines 63-65) and required building elements for the same or similar subject for selection by the user (Velic et al.: [0106]-[0112], [0118]-[0121]).
As per Claim 17, Velic et al. as modified by Rothbarth teaches wherein upon selection of an existing set of instruction modules and required building elements by the user, the selected set of instruction modules and required building elements is compared against an inventory of building elements held by the user to determine if the user's inventory of building elements is sufficient to build the model of the subject (Rothbarth; Col. 4 lines 63-66, Col. 5 lines 1-6, Col. 6 lines 5-15, Col. 6 lines 63-65, Col. 11 lines 35-40).
As per Claim 18, Velic et al. as modified by Rothbarth teaches wherein if the user's inventory of building elements is sufficient the selected set of instruction modules and required building elements is produced to the user to create the model of the subject (Rothbarth; Col. 4 lines 30-35, Col. 7 lines 65-67, Col. 8 lines 1-10).
7.	Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Velic et al. (US 20170304732 A1), in view of Rothbarth (US 6004021 A), and further in view of Bach et al. (US 20140244018 A1).
Velic et al. as modified by Rothbarth teaches most all the instant invention as applied to claim 1 above.
As per Claim 19, Velic et al. as modified by Rothbarth teaches wherein the step of generating an instruction module and required building element list to construct a toy model of said subject comprises analysing the shape of the subject (Velic et al.: [0028], [0048], [0154]). 
Velic et al. as modified by Rothbarth fails to teach explicitly … to determine the number of building elements required to make the basic predefined shape based on prior data generated through the generation of historical instruction modules and required building element lists for such shapes.
Bach et al. teaches … to determine the number of building elements required to make the basic predefined shape based on prior data generated through the generation of historical instruction modules and required building element lists for such shapes ([0058]-[0063], Fig. 2).
Velic et al., Rothbarth and Bach et al. are analogous art because they are all related to a toy building method.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Bach et al. into Velic et al. and Rothbarth’s invention to provide a more efficient design process (Rothbarth: Col. 2 lines 5-7, Col. 4 lines21-24). Further Bach et al.  teaches a user-friendly, efficient process that ensures compatibility of the resulting user-defined construction element with pre-manufactured construction elements of a toy construction system by retrieving a template shape from a library of elements ([0016]).

As per Claim 20, Velic et al. as modified by Rothbarth teaches wherein the step of comparing the required building element list against an inventory of building elements held by a user comprises comparing the required building element list against a stored inventory of building elements separately maintained for the user (Rothbarth; Fig. 1, Col. 4 lines 55-66, Col. 5 lines 1-6, Col. 6 lines 5-15, Col. 11 lines 35-40).
As per Claim 21, Velic et al. as modified by Rothbarth teaches wherein the stored inventory of building elements is obtained by the method of maintaining an inventory of building elements for use in the construction of toy models (Rothbarth:Fig. 1-2, Abstract) comprising: 
creating a user entry in a remotely accessible database to store a user's inventory of building elements (Rothbarth: Col. 4 lines 55-62); 
receiving a list of model kits owned by the user and/or one or more photographs of assembled models and/or loose building elements in the user's possession (Rothbarth: Col. 4 lines 55-62, Col. 1 lines 1-4, Col. 5 lines 60-65, Col. 6 lines 5-15); 
identifying the building elements present in the list of model kits and/or the photograph of assembled models and/or loose building elements (Rothbarth: Col. 4 lines 63-66, Col. 5 lines 1-6, Col. 6 lines 5-15, Col. 6 lines 63-65, Col. 11 lines 35-43); 
generating an inventory list of all identified building elements (Rothbarth: Col. 4 lines 63-66, Col. 5 lines 1-6, Col. 6 lines 5-15, Col. 6 lines 63-65, Col. 11 lines 35-43” “toy layout”); 
storing the inventory list in the user entry in the remotely accessible database (col. 2 lines 23-26, Col. 4 lines 55-62 “layout database”); and 
updating the inventory list each time the user obtains a new model kit and/or new building elements (Rothbarth: Abstract, Col. 4 lines 55-62).

Conclusion
8.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hansen et al. (US 20060136180 A1) discloses selecting virtual toy construction model.
 	Karr (US 20100066531 A1) discloses a method including comparing active inventory  to a prior inventory (e.g., stored in a database) to determine if the status of any item has changed.
	LAULUND et al. (US 20170225073 A1) discloses a toy construction model system by a user.
	Bender et al. (US 20170097236 A1) discloses a method of constructing part models based on an image of a subject present in a still or moving image including receiving said still or moving image; identifying said subject from the still or moving image, generating an instruction module and required building element list to construct a part model of said subject; comparing the required building element list against an inventory of building elements held by a user, and producing the instruction module and the required building element list to the registered user to create the model of the subject.
Honda Hiroo (JP 2001283055 A) discloses the step of providing a list of missing building elements to the user if the inventory of building elements held by the user is insufficient to contain the required building element list.
Schulz et al. (“Design and Fabrication by Example”) discloses method for designing 3D models by building elements in the component database.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146